Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112b rejections of claims 1 and 8 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (JP2012148791A published 08/09/2012; hereinafter Nakayama) in view of Sargin (US20110019944A1 published 01/27/2011).
Regarding claim 1, Nakayama teaches a packaging container into which a liquid specimen collection tube is configured to be packaged (packaging bag 100 capable of holding a tube – Fig. 1A), the packaging container comprising: 
a bag main body portion (packaging bag 100 – Fig. 1A); and 
a tongue piece portion (top seal portion 1 to chuck 7 – Fig. 1A), 
wherein the bag main body portion is a packaging bag including a first surface (top seal 1 – paragraph 23) and a second surface (front film 101 – paragraph 23) which define an inner space and having an opening portion provided on one end (front film 101 has opening portion 5 comprising tear lines 51 and 52 – Figs. 1A and 2B), 
the tongue piece portion (top seal portion 1 to chuck 7 – Fig. 1A) is formed to be continuously extended from the opening portion side of the first surface (bag 100 extends from the top seal portion 1 to the opening portion 5 – Figs. 1A and 2A), 

the packaging container further comprises: 
an adhesion portion (adhesive portion 9 – Fig. 1A) that is provided on the second surface (adhesive portion 9 is on the front film 101 – Figs. 1A-D) to be spaced from the opening portion (adhesive portion 9 is placed apart from the opening portion 5 – paragraph 26 and Fig. 1D); and 
a folded-back portion (portion between top seal 1 and tear line 51 – Fig. 1B) that is provided between the adhesion portion and the opening portion to fold back the tongue piece portion to the opening portion side (the portion between top seal 1 and tear line 51 is between the adhesive portion 9 and opening portion 5 – Fig. 1B), 
and the adhesion portion overlaps with the tongue piece portion in a folded state of the bag main body portion (adhesive portion 9 overlaps the portion of the bag between the top seal portion 1 to chuck 7 – Fig. 1A).
wherein the tongue piece portion has a first length (distance from the top of the top seal portion 1 to chuck 7 – Fig. 1B), the opening portion to the folded- back portion has a second length (distance from the top seal 1 to opening portion 5 – Fig. 1B), the folded-back portion to the adhesion portion has a third length (distance from the tear line 51 to the adhesive portion 9 – Fig. 1B), and 
the first length < the second length + the third length. (see Fig. 1B below)

    PNG
    media_image1.png
    541
    531
    media_image1.png
    Greyscale
[AltContent: textbox (Fig. 1B)] 
However, Nakayama does not teach wherein the folded-back portion is located between the adhesion portion and the tongue piece portion in an unfold state of the bag main body portion.
Sargin teaches a bag wherein the folded-back portion (a fold line 206 – Fig. 2) is located between the adhesion portion (adhesive layer 600 – Fig. 2) and the tongue piece portion (sealing flap portion 502 – Figs. 2 and 3) in an unfold state of the bag main body portion. It would be advantageous to add adhesive to both the sealing flap portion and the first panel to form a seal without softening the bag material (Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag, as taught by Nakayama, by adding adhesives to the sealing flap portion and the first panel, taught by Sargin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Nakayama and Sargin teach polypropylene bags with hot melt adhesive flap closures. 
Regarding claim 2, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, 
wherein the adhesion portion (adhesive portion 9 – Fig. 1B) is provided to have a width in an opening direction of the packaging container (width of the adhesion portion 9; see Fig. 1B above), 
the third length < the second length < the third length + the width (see Fig. 1B above), 
and 
the first length + the second length > the third length + the width (see Fig. 1B above).
Regarding claim 3, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, wherein an arrival position indicative of a position of a distal end of the tongue piece portion (portion of the bag above the fold line 8 is folded down – Figs. 1A-B) (“arrival position” is interpreted as a location away from the tongue portion) is indicated on the second surface (front film 101 – Figs. 1A-B) of the bag main body portion (portion of the bag above the fold line 8 is folded down onto the front film 101 – Figs. 1A-B) in a case where the bag main body portion is folded back at the folded-back portion (portion between top seal 1 and tear line 51 is capable of being folded at tear line 51 – Fig. 2B).
Regarding claim 5, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, wherein the folded-back portion has a crease (tear line 51 is a crease – Figs. 2A-C).
Regarding claim 6, Nakayama, modified by Sargin, teaches the packaging container according to claim 5, wherein a folded-back position (packaging bag 100 is folded – Figs. 1B and 2A) is indicated at a position of the first surface (the top seal 1 portion is folded back on to the bag 100 – Figs. 1B and 2A), which corresponds to the folded- back portion of the bag main body portion (packaging bag 100 is folded and the top seal 1 portion is adhered to the bag – Fig. 1B).
Regarding claim 7, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, further comprising an adhesion portion (adhesive portion 9 – Fig. 1B) on the first surface side (top seal portion 1) of the tongue piece portion (the top seal portion 1 is adhered to the adhesive 
Regarding claim 8, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, wherein a length from an end portion on a side opposite to the opening portion on the second surface of the bag main body portion to the adhesion portion is configured to be longer (packaging bag 100 capable of holding a tube – Fig. 1A) than a length in a longitudinal direction of the liquid specimen collection tube. (Nakayama, modified by Sargin, inherently teaches a bag capable of holding a tube since the bag would inherently be longer than a tube stored inside the bag, and bags longer than sample tubes are well known in the art; see Collecting, packaging and shipping samples NPL)
Regarding claim 9, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, wherein a notch portion (notches 61 and 62 – Fig. 1B) is formed on a side portion of the bag main body portion, and at a position on a side opposite to the opening portion (notches 61 and 62 are on the top and bottoms side of the opening portion 5 – Fig. 1B) with the adhesion portion interposed therebetween (notch 61 is between the opening portion 5 and the adhesive portion 9 – Fig. 1B).
Regarding claim 10, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, wherein the packaging bag is a gusset bag (gusset portions 203 and 203 – Fig. 2A).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, modified by Sargin, as applied to claim 1, in view of Senior et al (US20170105707A1 published 04/20/2017; hereinafter Senior).
Regarding claim 4, Nakayama, modified by Sargin, teaches the packaging container according to claim 1, and the operation procedure is a procedure in which the bag main body portion is folded back (Fig. 2A).
However, Nakayama, modified by Sargin, does not teach the opening portion is pasted to a position of the adhesion portion. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag, as taught Nakayama as modified by Sargin, by widening the adhesive portion to cover the opening of the bag to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Nakayama and Sargin teach bags with adhesive flap closures. 
However, Nakayama, modified by Sargin, does not teach wherein an operation procedure for sealing the packaging container is indicated on the bag main body portion.
 Senior teaches wherein an operation procedure for sealing the packaging container is indicated on the bag main body portion (printed assembly instructions on the collector 700 that comprises a bag and support – Figs. 23 and 27). It would be advantageous to print assembly instructions on the packing to facilitate assembly and reduce operator error.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag, as taught by Nakayama as modified by Sargin, by printing assembly instructions on the packing, taught by Senior, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Nakayama, Sargin, and Senior all teach assembling sample bags.
Response to Arguments
	Applicant’s addition arguments with respect to the 102/103 rejections of the claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson, can be reached at telephone number 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796     

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796